Citation Nr: 1032895	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  08-11 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a kidney disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION
The appellant is a Veteran who served on active duty from January 
1957 to December 1959.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2007 rating 
decision of the Roanoke, Virginia VARO.  A Travel Board hearing 
was held before the undersigned in May 2010, and a transcript of 
the hearing is included in the claims file.

The issue of service connection for a prostate disability 
has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The issue of service connection for bilateral hearing loss 
is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Diabetes mellitus is not shown to have been manifested in 
service or in the first year following the Veteran's discharge 
from active duty, and his current diabetes mellitus is not shown 
to be related to his service.

2.  A chronic kidney disability is not shown to have been 
manifested in service, and any such disorder is not shown to be 
related to the Veteran's service.





CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not warranted.  
38 U.S.C.A. 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2009).

2.  Service connection for a kidney disability is not warranted.  
38 U.S.C.A. 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Here, the notification obligation was met by a letter from the RO 
to the Veteran dated in June 2006.  The letter advised the 
Veteran of VA's and his obligations in the development of 
evidentiary evidence, and of what information and evidence was 
necessary to substantiate the claims, as well as how disability 
ratings and effective dates are assigned.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Veteran's service treatment records (STRs) and alternate 
source service records are unavailable, as was noted in a VA 
memorandum in April 2007 and a second memorandum in August 2009.  
VA therefore has a heightened duty to assist the Veteran.  
Pertinent VA and private postservice treatment records are 
associated with his claims file.  

VA's duty to assist includes providing for a VA 
examination/securing a medical opinion, when necessary.  A VA 
examination is necessary in a service connection claim when:  
(1) There is competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) there is 
evidence establishing that an event, injury, or disease occurred 
in service; (3) there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) there is otherwise 
insufficient competent evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to factor # 3 above (indication that the claimed 
disability may be associated with service or with another 
service-connected disability), the United States Court of Appeals 
for Veterans Claims (Court) has stated that this element 
establishes a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the veteran's service.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  For the claimed 
disabilities of diabetes mellitus and a kidney disability, VA 
examinations are not needed because there is no competent 
evidence of a current kidney disability and no evidence 
suggesting the Veteran's diabetes mellitus may be related to his 
service.  Therefore, the low threshold set in McLendon is not 
met.  

The Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  

                             Legal Criteria, Factual Background, 
and Analysis

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic 
nature in service, or if not chronic, then seen in service with 
continuity of symptomatology demonstrated after discharge.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be service 
connected if all the evidence establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994). 
Certain chronic disease (including diabetes, renal calculi, and 
nephritis) may be service-connected on a presumptive basis if 
manifested in a specified period of time following a veteran's 
discharge from active duty (one year for diabetes, nephritis, and 
renal calculi).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  However, lay evidence may be competent evidence to 
establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009).  Lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical 
evidence is needed where the determinative question is one 
requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  It may also 
mean statements conveying sound medical principles found in 
medical treatises, and may include statements in authoritative 
writings, such as medical and scientific articles and research 
reports.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means 
any evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R. § 3.159(a)(2).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence that is 
relevant to this appeal.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss in detail every piece of evidence.  See Gonzales 
v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must 
review the entire record, but does not have to discuss each piece 
of evidence).  Hence, the Board will summarize the evidence as 
appropriate, and the Board's analysis will focus specifically on 
what the evidence shows, or fails to show, as to the claims. 

Diabetes mellitus

Evidence of record, including VA and private treatment records, 
shows the Veteran receives treatment for diabetes mellitus.  It 
is not in dispute that he has such disability.  

The Veteran contends that his current diabetes mellitus was 
incurred in service.  As was noted above, his STRs are 
irretrievably lost, and as a result VA has heightened obligations 
in the consideration of alternate evidence, and a heightened 
"duty to assist".  He has testified that he was found to be 
"borderline diabetic" in service, and was started on medication 
for such disease therein.  He indicated that he stopped taking 
the medication on discharge from service because his diabetes was 
controlled by diet, i.e., his mother "fed him right".  Medical 
evidence associated with the claims file shows elevated glucose 
levels were found in 1991, and that diabetes mellitus was 
diagnosed in 1993.  

Per the hearing Veteran's testimony (see p. 13, hearing 
transcript), diabetes was not diagnosed in service (he alleges 
treatment for borderline symptoms).  There is no postservice 
diagnosis of diabetes until approximately 34 years after the 
Veteran's discharge from active duty, and the Veteran, himself, 
has indicated that he did not receive postservice treatment for 
diabetes for many years after his discharge from service.  
Significantly, the Veteran's claims file includes private medical 
records dating back to 1984; there is no suggestion of diabetes 
mellitus or borderline diabetes prior to the first elevated 
glucose level results in 1991.  Consequently, service connection 
for diabetes on the basis that such disease became manifest in 
service, and persisted, is not warranted.  Inasmuch as there is 
no evidence that diabetes was manifested in the Veteran's first 
year following his separation from active duty, presumptive 
service connection for such disability as a chronic disease under 
38 U.S.C.A. §§ 1112, 1137 likewise is not warranted.  

Furthermore, there is no competent evidence that relates the 
Veteran's diabetes to his service, or even suggest there may be 
such nexus.  The etiology of diabetes in any specific case is a 
complex medical question that requires medical 
knowledge/training.   See Espiritu v. Derwinski, 2 Vet. App. 
492,495 (1992); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007).  As a layperson, the Veteran lacks the training/experience 
to offer a probative opinion in the matter.  Significant also is 
34 year postservice interval during which the Veteran (as he has 
acknowledged) received no treatment for diabetes.  The United 
States Court of Appeals for the Federal Circuit has held that 
such lengthy time interval between service and the initial 
postservice evidence of a disability is (of itself) a factor for 
consideration in deciding a service connection claim.  See Maxson 
v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (in a claim seek 
to establish service connection on the basis a disability was 
aggravated by service).  

In summary, there is no competent evidence that the Veteran's 
diabetes might be etiologically related to his service.  
Accordingly, the Board concludes that the preponderance of the 
evidence is against this claim.  

Kidney disability

The threshold matter for consideration in any service connection 
claim is whether or not the Veteran actually has the disability 
for which service connection is sought.  For without evidence of 
a current (including at any time during the pendency of the 
claim) disability there is no valid claim of service connection.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

At the outset, the Board notes that the Veteran's May 2006 claim 
sought service connection for a "kidney condition".  The RO 
denied service connection for a kidney condition, the Veteran 
appealed that denial, and that claim is the subject of this 
appeal.  At the May 2010 Travel Board hearing, the Veteran 
testified that what he was seeking to establish as service-
connected actually is a prostate disability.  As was noted above, 
the RO has not yet adjudicated such matter, and the Board does 
not have jurisdiction in the matter; as was also noted, the 
matter of service connection claim for a prostate disability is 
referred to the RO for their initial consideration/adjudication.  

The Veteran testified that he was seen for a kidney infection six 
months prior to his separation from service, and was given pills 
for treatment.  In a September 2009 statement, he noted that in 
September 1959 while stationed at Fort Benning, he was 
hospitalized for a kidney infection.  As was noted above, his 
STRs (including alternate source records) are unavailable.  

The Veteran testified that he has never had kidney stones.  His 
postservice medical records do not show any complaints, 
treatment, or diagnosis pertaining to a kidney disability.  
Because there is no (medical or lay) evidence of a current kidney 
disability, there is no valid claim of service connection for 
such disability, and the appeal in this matter must be denied.  

As it is not shown that the Veteran has, or at any time during 
the pendency of this claim has had, a kidney disability, he has 
not presented a valid claim of service connection for such 
disability, and such claim must be denied.  See Brammer, supra, 
at 225. 


ORDER

Service connection for diabetes mellitus is denied.

Service connection for a kidney disability is denied.


REMAND

While the notice provisions of the VCAA appear to be satisfied, 
the Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the Veteran 
in the development of the facts pertinent to the matters 
remaining on appeal.  See 38 C.F.R. § 3.159 (2009).
The factors for consideration as to when a VA examination/medical 
opinion is necessary have been outlined above.  As was also noted 
above, factor # 3 (indication that the claimed disability may be 
associated with service or with another service-connected 
disability) is a low threshold requirement, and requires only 
that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
Veteran claimed that his bilateral hearing loss was incurred 
in/or caused by his time in active service.  While he has not 
submitted medical evidence to that effect, he has a medical 
diagnosis of bilateral sensorineural hearing loss, and it is 
reasonably shown that he was exposed to some degree of noise 
trauma (a known case of hearing loss) in light weapons infantry 
during his active duty service.  These two factors combined meet 
the "low threshold" standard as outlined in McLendon, supra.  
Accordingly, a VA nexus examination is necessary in this matter.

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for association with 
the claims file copies of the complete 
clinical records (those not already 
associated with the claims file) of all VA 
treatment the Veteran has received for 
hearing loss.  

2.  The RO should then arrange for an 
audiological evaluation of the Veteran to 
determine the likely etiology of his hearing 
loss, and in particular whether or not it is 
related to his active duty service.  The 
Veteran's claims file (including this remand) 
must be reviewed by the examiner in 
conjunction with the examination.  Based on 
examination of the Veteran and review of his 
claims file, the examiner should provide an 
opinion responding to the following:  

What is the most likely etiology for the 
Veteran's bilateral hearing loss?  
Specifically, is it at least as likely as not 
(a 50% or greater probability) that the 
Veteran's bilateral hearing loss was caused 
by his time in active duty service/exposure 
to noise trauma therein?  The examiner must 
explain the rationale for all opinions.  

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate SSOC and afford the 
Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


